In the action of Johnson v. Palmer: Judgment reversed on the law on the authority of Judson v. Fielding (227 App. Div. 430; affd., 253 N. Y. 596) and new trial granted, with costs to the appellant to abide the event. In the action of Johnson v. Slater: Judgment reversed on the law on the authority of Judson v. Fielding (227 App. Div. 430; affd., 253 N. Y. -) and on the ground that there was a question of fact as to the negligence of the defendant and contributory negligence of the plaintiff; and new trial granted, with costs to the appellant to abide the event. Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur.